12-1825
         Miao v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A088 792 840
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of August, two thousand thirteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       LIN-HUANG MIAO, AKA LIN MAU,
14                Petitioner,
15
16                        v.                                    12-1825
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Troy Nader Moslemi, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
27                                     Assistant Attorney General; William
28                                     C. Peachey, Assistant Director;
29                                     Daniel E. Goldman, Senior Litigation
 1                           Counsel, Office of Immigration
 2                           Litigation, United States Department
 3                           of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Lin-Huang Miao, a native and citizen of

10   China, seeks review of an April 13, 2012, order of the BIA,

11   affirming a September 30, 2009, decision of Immigration

12   Judge (“IJ”) Sandy Hom, denying her application for asylum,

13   withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).   In re Lin-Huang Miao, No. A088 792

15   840 (B.I.A. Apr. 13, 2012), aff’g No. A088 792 840 (Immig.

16   Ct. N.Y. City Sept. 30, 2009).    We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision.   Mei Chai Ye v. U.S. Dep’t of Justice,

21   489 F.3d 517, 523 (2d Cir. 2007).    The applicable standards

22   of review are well-established.     See 8 U.S.C.

23   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

24   (2d Cir. 2009).   For applications like this one, governed by



                                   2
 1   the REAL ID Act of 2005, the agency may, considering the

 2   totality of the circumstances, base a credibility finding on

 3   an asylum applicant’s demeanor, the plausibility of her

 4   account, and inconsistencies in her statements, without

 5   regard to whether they go “to the heart of the applicant’s

 6   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24

 7   I. & N. Dec. 260, 265 (B.I.A. 2007).    Analyzed under these

 8   standards, the agency’s adverse credibility determination is

 9   supported by substantial evidence.

10       In finding Miao not credible, the IJ reasonably relied

11   on the inconsistency between her testimony that she had been

12   pregnant and had a forced abortion in China and her medical

13   records in the United States showing that her 2009 pregnancy

14   with her son was her first pregnancy.    See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

16   167 (2d Cir. 2008)(per curiam).   Although Miao argues that

17   the IJ should have interpreted one particular notation in

18   her records as evidence of a prior pregnancy, the IJ

19   explicitly noted multiple references to her 2009 pregnancy

20   as her first.   Miao did not explain these other notations.

21   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005)

22   (holding that an agency need not credit an applicant’s


                                   3
 1   explanations for inconsistencies in the record unless those

 2   explanations would compel a reasonable fact-finder to do

 3   so).

 4          Furthermore, the agency did not err in finding that

 5   Miao failed to provide sufficient corroboration of her

 6   pregnancy or abortion in China, as the IJ identified

 7   specific documents that might have corroborated her claim

 8   and reasonably found that she had not attempted to obtain

 9   them or adequately explained their absence.    See Yan Juan

10   Chen v. Holder, 658 F.3d 246, 253 (2d Cir. 2011)(per

11   curiam); Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

12   2007)(per curiam).    In light of the agency’s properly

13   supported adverse credibility and corroboration findings, it

14   did not err in denying Miao’s applications for relief.       See

15   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong

16   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.

17   2005).

18          For the foregoing reasons, the petition for review is

19   DENIED.

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                    4